Case 2:18-cv-03439-NGG-RLM Document 51 Filed 06/06/19 Page 1 of 4 PageID #: 452



               UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NEW YORK
                  CENTRAL ISLIP DIVISION


     Scott Pellegrino, et al.,              Case No. 2:18-cv-03439-JMA-GRB

                           Plaintiffs,

     v.                                     Plaintiffs’ Response to the State
                                            Defendants’ Motion to Dismiss
     New York State United Teachers, et
     al.,

                           Defendants.




     Paul Niehaus                         Jonathan F. Mitchell*
     Kirsch & Niehaus                     Mitchell Law PLLC
     150 East 58th Street                 106 East Sixth Street
     22nd Floor                           Suite 900
     New York, New York 10155             Austin, Texas 78701
     (212) 631-0223                       (512) 686-3940
     paul.niehaus@kirschniehaus.com       jonathan@mitchell.law

                                          * admitted pro hac vice

                                          Counsel for Plaintiffs and
                                          the Proposed Classes
Case 2:18-cv-03439-NGG-RLM Document 51 Filed 06/06/19 Page 2 of 4 PageID #: 453



        The plaintiffs agree that the State defendants should be dismissed from the case.
    Although the plaintiffs continue to have constitutional concerns with the provisions
    of New York law that they challenged in their complaint, there does not appear to be
    a plausible path to Article III standing given the State’s prompt implementation of
    Janus and Mr. Pellegrino’s resignation from union membership. We respectfully ask
    the Court to dismiss the claims against the state defendants for lack of subject-matter
    jurisdiction.
        The plaintiffs do not have standing to challenge the constitutionality of N.Y. Civ.
    Serv. L. § 208(3)(a) because they do not appear to qualify as “State employees” within
    the meaning of the statute. But even if they were state employees, their pre-Janus
    constitutional challenge to this statute has likely been mooted by the State’s
    immediate compliance with the Supreme Court’s ruling in Janus. See Union Defs.’
    Mot. to Dismiss at 10. The plaintiffs therefore wish to withdraw their constituitonal
    challenge to section 208(3)(a), and respectfully ask the Court to dismiss this claim for
    lack of subject-matter jurisdiction.
        The constitutional challenge to N.Y. Civ. Serv. L. § 208(1)(b)(i) became moot

    when Mr. Pellegrino resigned from the union and his resignation was accepted with-
    out resistance. Although Mr. Pellegrino had standing to challenge section

    208(1)(b)(i) at the time he filed the lawsuit, there is no longer an Article III case or
    controversy because there is no prospect that this statutory provision could be en-
    forced against Mr. Pellegrino as a former union member. The Court should dismiss
    this constitutional challenge for lack of subject-matter jurisdiction.
        The constitutional challenge to section 208(4)(a) also cannot go forward at this
    time. The union defendants have introduced declarations stating that they already
    have the home addresses of the plaintiffs on file, and we agree with the union defend-
    ants that this defeats the plaintiffs’ Article III standing to challenge section 208(4)(a),
    at least until the plaintiffs have concrete plans to change their home address before an


    response to state defendants’ motion to dismiss                                 Page 1 of 3
Case 2:18-cv-03439-NGG-RLM Document 51 Filed 06/06/19 Page 3 of 4 PageID #: 454



    event that would trigger the compelled disclosure. The plaintiffs have no such plans
    at this time, so they respectfully ask the Court to dismiss their constitutional challenge
    to section 208(4)(a) for lack of subject-matter jurisdiction.

                                      CONCLUSION
        The state defendants’ motion to dismiss should be granted, and the claims against
    the state defendants should be dismissed for lack of subject-matter jurisdiction.

                                                   Respectfully submitted.

                                                    /s/ Jonathan F. Mitchell
     Paul Niehaus                                  Jonathan F. Mitchell*
     Kirsch & Niehaus                              Mitchell Law PLLC
     150 East 58th Street                          106 East Sixth Street
     22nd Floor                                    Suite 900
     New York, New York 10155                      Austin, Texas 78701
     (212) 631-0223                                (512) 686-3940
     paul.niehaus@kirschniehaus.com                jonathan@mitchell.law

                                                   * admitted pro hac vice

                                                   Counsel for Plaintiffs and
     Dated: April 23, 2019                         the Proposed Classes




    response to state defendants’ motion to dismiss                                Page 2 of 3
Case 2:18-cv-03439-NGG-RLM Document 51 Filed 06/06/19 Page 4 of 4 PageID #: 455



                           CERTIFICATE OF SERVICE
        I certify that on April 23, 2019, I served this document by e-mail upon:

     Charles G. Moerdler                       Robert E. Morelli
     Alan M. Klinger                           Assistant Attorney General
     Dina Kolker                               300 Motor Parkway, Suite 230
     Stroock & Stroock & Lavan LLP             Hauppauge, New York 11788
     180 Maiden Lane                           robert.morelli@ag.ny.gov
     New York, New York 10038
     (212) 806-5400                            Counsel for State Defendants
     cmoerdler@stroock.com
     aklinger@stroock.com                      John H. Gross
     dkolker@stroock.com                       Ingerman Smith, L.L.P.
                                               150 Motor Parkway, Suite 400
     Robert T. Reilly                          Hauppauge, New York 11788
     Michael J. Del Piano                      (631) 261-8834
     Edward J. Greene Jr.                      jgross@ingermansmith.com
     Andrea A. Wanner
     52 Broadway, 9th Floor                    Counsel for School District Defendants
     New York, New York 10004
     (212) 228-3382
     mdelpian@nysutmail.org
     egreene@nysutmail.org
     awanner@nysutmail.org

     Counsel for Union Defendants




                                               /s/ Jonathan F. Mitchell
                                              Jonathan F. Mitchell*
                                              Counsel for Plaintiffs and
                                              the Proposed Classes




    response to state defendants’ motion to dismiss                            Page 3 of 3
